DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 41 and 42 are objected to as the claims are exact duplicates.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-36 and 38-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “whereby, the production rate of the well is increased. by not less than 50%.”.  The period after “is increased” appears to be erroneous.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 recites that “the production rate of the well is increased. by not less than 50%”.  Claims 29 and 30 recite that the production rate is increased by not less than 30% (claim 29) or 40% (claim 30).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 26-35, 37-42 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ayasse (US Patent Application Publication No. 2015/0007988).
In reference to claim 26, Ayasse discloses a method of stimulating a well for producing hydrocarbons from the well, the method comprising: 
a. identifying a producing well 90 (par. 0136) that has a production rate (Fig. 9, either of curves (b) or (d)) and a closure pressure (par. 0172); 
b. pumping a fluid into the well 90 at a predetermined flow rate and predetermined pressure (par. 0163); 
d. wherein, fractures in the well are (i) reconfigured, (ii) reopened, (iii) separated, or combinations of one or more of (i), (ii) and (iii) (Fig. 9, pars. 0163 or 0165, criteria (i)-(iii) are not explicitly disclosed, but pumping gas into the formation would necessarily cause all of these to occur; further, the increase in production would inherently be a function of these conditions occurring); and, 
e. whereby, the production rate of the well is increased by not less than 50% (Fig. 9, curves (b) or (d)). 
In this embodiment, Ayasse discloses that the formation is “a “tight” subterranean formation 6” (par. 0120) but does not disclose that the formation is shale.  However, Ayasse also discloses that it is generally known in the art to require stimulation (par. 0006 and 0014).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to conduct the method disclosed by Ayasse in an unconventional shale formation so that hydrocarbons can be effectively produced from the formation.
This embodiment also does not make clear at what pressure the fluid is pumped.  In other embodiments, Ayasse discloses that the closure pressure of the well is not exceeded (par. 0172, “safe 
In reference to claims 27 and 28, Ayasse discloses that the pumping is done at a “safe (non-fracturing) level of 23,000 kPa” (par. 0172), which would result in no fracturing of the formation.
In reference to claims 29 and 30, Ayasse discloses that  the production rate of the well is increased by not less than 50% (Fig. 9, curves (b) or (d)). 
In reference to claims 31-33, Ayasse discloses that the fluid is water (par. 0104 or 0165).
In reference to claims 34 and 35, Ayasse does not disclose the usage of solvents, biocides, thickening agents, surfactants or scale inhibitors and discloses injecting water (par. 0104).

In reference to claim 37, Ayasse discloses a method of increasing a total production of hydrocarbons from an existing well 90 in a formation, over a predetermined period of time, the method comprising:
a. pumping a restimulation fluid into the well 90 at a predetermined flow rate and predetermined pressure (pars. 0163 or 0165);
c. wherein, existing fractures are opened (this would necessarily result from pumping fluid into the formation); and,
d. whereby the total production of hydrocarbons from the well is increased, compared to a first total product for the well prior to restimulation, by at least about 10% (Fig. 9, curves (b) or (d)).
This embodiment does not make clear at what pressure the fluid is pumped.  In other embodiments, Ayasse discloses that the closure pressure of the well is not exceeded (par. 0172, “safe (non-fracturing) level of 23,000 kPa”) and maintaining the well at stasis below that pressure (par. 0172, the non-fracturing stasis is maintained through the operation).  It would have been obvious to a person 
In reference to claims 38-40, Ayasse discloses that  the production rate of the well is increased by not less than 50% (Fig. 9, curves (b) or (d)). 
In reference to claims 41 and 42, Ayasse discloses that the increased total production occurs for at least 12 months (Fig. 9). 

In reference to claim 49, Ayasse discloses a method of well planning to increase a total production of hydrocarbons from an existing well 90 in a formation, over a predetermined period of time (Fig. 9), the method well planning comprising:
b. determining a predetermined period of time to maintain the well at the stasis (par. 0163, “gas injection… over the remaining 9 years”; par. 0165, “water injection… over the remaining 9 years”);
c. to thereby open existing fractures during the stasis (this would necessarily result from pumping fluid into the formation); and,
d. to thereby increase a total production of hydrocarbons from the well, compared to a first total product for the well prior to restimulation, by at least about 10% (Fig. 9, curves (b) or (d)).
This embodiment also does not make clear at what pressure the fluid is pumped.  In other embodiments, Ayasse discloses that the closure pressure of the well is not exceeded (par. 0172, “safe (non-fracturing) level of 23,000 kPa”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to maintain the pressure below the closure pressure to avoid creating new fractures in the formation.
Ayasse also fails to explicitly disclose a predetermined flow rate.  However, as fluid is pumped into the well (pars. 0163 and 0165), there would inherently have to some selection of a flow rate, even if only implicitly through the provision of pumping capacity at the well.  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ayasse (US Patent Application Publication No. 2015/0007988) as applied to claim 26 above, and further in view of Mesher et al. (US Patent Application Publication No. 2007/0277977).
In reference to claim 36, Ayasse fails to disclose that the fluid comprises used fracturing fluid.  
Mesher discloses that fracturing fluid can be recycled for use in further stimulation operations (abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use recycled fracturing fluid so that fluids from previous stimulation operations can be reused.  

Allowable Subject Matter
Claims 43-47 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
This allowability is also contingent upon the double patenting rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-40 and 43-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,731,448.  Although the claims at issue are not the claims of the reference patent entirely anticipate the claims of the present invention.

Claims 26-36, 41 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,731,448 in view of Ayasse (US Patent Application Publication No. 2015/0007988).
Claim 26 of the present invention differs from claim 1 of the reference patent in that it requires a shale formation and reconfiguring, reopening or separating the fractures.  
Ayasse discloses that it is generally known in the art to require stimulation (par. 0006 and 0014).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to conduct the method disclosed by Ayasse in an unconventional shale formation so that hydrocarbons can be effectively produced from the formation.
Further, the reconfiguring, reopening or separating of the fractures would inherently result from pumping fluid into the formation.
In reference to claims 41 and 42, Ayasse discloses increasing production for at least 12 months (Fig. 9).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to increase production for at least 12 months to maximize the total production of the well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stevens, Jr. (US Patent No. 4,887,671) and Hofstatter (US Patent Application Publication No. 2017/0321110) disclose similar systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



11/02/21